Order entered October 19, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00483-CV

                              CITY OF DALLAS, Appellant

                                            V.

                                 NANCY BEGGS, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-14997-M

                                        ORDER
       We GRANT appellee’s October 14, 2015 unopposed motion to extend time to file brief

and ORDER the brief be filed no later than November 13, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE